Case: 15-50699      Document: 00513894571         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50699                                    FILED
                                  Summary Calendar                              March 2, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
LEONARDO GUTIERREZ,

                                                 Petitioner-Appellant

v.

JOHN F. KELLY, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY; JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-414


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Leonardo Gutierrez appeals the district court’s dismissal for lack of
jurisdiction of his petition for declaratory judgment wherein he sought a
declaration that exceptional circumstances justified reopening his removal
proceedings and an order directing the Board of Immigration Appeals (BIA) to
reopen the proceedings and consider his application for relief from removal on



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50699      Document: 00513894571     Page: 2   Date Filed: 03/02/2017


                                   No. 15-50699

the merits. Gutierrez also moves for a stay of removal. The Government moves
for summary affirmance or, in the alternative, an extension of time to file a
brief.
         Regardless of Gutierrez’s characterization of his petition, it was an
attempt to collaterally attack a final order of removal by attacking the BIA’s
refusal to exercise its sua sponte authority to reopen the proceedings. As such,
the district court correctly determined that it lacked jurisdiction to consider
the petition. See Lopez–Dubon v. Holder, 609 F.3d 642, 647 (5th Cir. 2010);
Rosales v. Bureau of Immigration & Customs Enforcement, 426 F.3d 733, 735-
36 (5th Cir. 2005).
         The Government’s motion for summary affirmance is DENIED, the
alternative motion for an extension of time to file a brief is DENIED as
unnecessary, and the judgment of the district court is AFFIRMED. Gutierrez’s
motion for a stay of removal is DENIED.
         Gutierrez has made several previous attempts to collaterally attack the
final order of removal. Accordingly, Gutierrez is WARNED that frivolous,
repetitive, or otherwise abusive filings will invite the imposition of sanctions,
including dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction.




                                        2